Citation Nr: 1103631	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of the severance of service connection for 
diabetes mellitus, 
type II.

2.  The propriety of the severance of service connection for 
coronary artery disease.

3.  Whether there was clear and unmistakable error in an October 
2003 rating decision which granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.

4.  Whether there was clear and unmistakable error in an October 
2003 rating decision which granted basic eligibility for 
Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 
1970.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  A July 2001 rating decision granted service connection for 
diabetes mellitus, type II, on a presumptive basis as a result of 
inservice exposure to herbicides.

2.  A May 2003 rating decision granted service connection for 
coronary artery disease, secondary to service-connected diabetes 
mellitus, type II.

3.  An October 2003 rating decision granted entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU); and granted basic 
eligibility for Dependents' Educational Assistance.

4.  At the time of the July 2001 rating decision, it was 
debatable, regardless of the Veteran having been awarded a 
Republic of Vietnam Campaign Medal or not, as to whether the 
Veteran was exposed to herbicides during his military service.



CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the Veteran's 
diabetes mellitus, type II, were not met; and service connection 
is restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5109A, 5112 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.105(d) (2010).

2.  The criteria to sever service connection for the Veteran's 
coronary artery disease were not met; and service connection is 
restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5109A, 5112 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.105(d) (2010).

3.  The October 2003 rating decision which granted TDIU did not 
contain clear and unmistakable error (CUE); and entitlement to 
TDIU is restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5109A, 
5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.105 (2010).

4.  The October 2003 rating decision which granted basic 
eligibility for Dependents' Educational Assistance did not 
contain CUE; and entitlement to basic eligibility for Dependents' 
Educational Assistance is restored.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5109A, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must assist 
the claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  In 
cases involving the severance of service connection, which is an 
action initiated by the RO as opposed to the Veteran, there are 
particular notification and assistance procedures that VA must 
perform.  38 C.F.R. § 3.105(d).  In the decision below, the Board 
has restored service connection for diabetes mellitus, type II, 
and coronary artery disease.  The Board has also restored the 
Veteran's entitlement to TDIU and basic eligibility for 
Dependents' Educational Assistance.  Accordingly, regardless of 
whether VA successfully met its notification and assistance 
obligations, no harm or prejudice to the Veteran has resulted. 

In April 2001, the Veteran submitted his original claim seeking 
service connection for diabetes mellitus, type II.  Specifically, 
he alleged that he was exposed to herbicides while he was serving 
on temporary duty at the U-Tapao Air Force Base in Thailand.  He 
indicated that while unloading a KC-135, it was discovered that a 
couple of 55 gallon drums had been leaking.  He noted that a 
decision was made to strip out the entire insides of the plane in 
order to clean up the spill.  After working on thoroughly 
cleaning out the plane for more than 35 hours, he indicated that 
a HAZMAT team arrived to complete this task.  Finally, he 
reported that he was informed by a member of the HAZMAT team that 
the leaking drums contained herbicides.

The Veteran's report of separation, Form DD 214, listed his 
inservice specialty as Aircraft Maintenance Specialist.  
Moreover, his service personnel records confirm that he did serve 
in Thailand.  

By rating decision in July 2001, presumptive service connection 
was established for diabetes mellitus, type II, based on the 
Veteran's inservice exposure to herbicides.  Specifically, the RO 
found that the Veteran had been awarded the Republic of Vietnam 
Campaign Medal; and that this established the Veteran's service 
in Vietnam, and hence, his exposure to herbicides was conceded.  
See 38 C.F.R. §§ 3.307, 3.309.  No reference was made to the 
Veteran's alleged exposure to herbicides while in Thailand.  

A May 2003 rating decision granted service connection for 
coronary artery disease, secondary to the Veteran's service-
connected diabetes mellitus, type II, effective from December 
2002.  Thereafter, an October 2003 rating decision granted 
entitlement to TDIU and basic eligibility to Dependents' 
Educational Assistance.  At the time of the October 2003 rating 
decision, diabetes mellitus, type II, and coronary artery 
disease, secondary to diabetes mellitus, type II, were the 
Veteran's only service-connected conditions.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous, with 
the burden of proof being upon the Government.  When severance of 
service connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is not 
received within that period, final rating action will be taken.  
38 U.S.C.A. §§ 5109A, 5112(b)(6)  (West 2002); 38 C.F.R. § 
3.105(d) (2010).

"Clear and unmistakable error" is defined as a very specific and 
rare kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993). 

The question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  The criteria are: (1) 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions in effect at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable error 
must be based upon the record and law that existed a the time of 
the prior adjudication in question.  Grover v. West, 12 Vet. App. 
109, 111-112 (1999); Russell v.  Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, supra at 43-44.

The mere misinterpretation of facts or failure to fulfill the 
duty to assist does not constitute CUE.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 
(holding that a valid CUE claim requires that the Veteran assert 
more than a disagreement as to how the facts were weighed or 
evaluated).

Although the same standards applied in a determination of CUE in 
a prior decision are applied to a determination of whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, reviewable evidence 
in a severance claim is not limited to that which was before the 
RO in making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997). 

After reviewing the evidence of record, the RO severed service 
connection for diabetes mellitus, type II, and consequently the 
remaining benefits at issue herein, based upon a change in 
interpretation as to the significance of the Veteran having been 
awarded the Republic of Vietnam Campaign Medal during service.  
Nevertheless, at the time of the July 2001 rating decision, the 
Veteran had alleged that he was exposed to herbicides while 
cleaning out leaking 55 gallon drums contained inside a KC-135 
which had landed at U-Tapao Air Force Base in Thailand.  

This allegation, which was not contested by the July 2001 rating 
decision, renders it debatable as to whether the Veteran was 
exposed to herbicides during his military service, regardless of 
the Veteran having been awarded a Republic of Vietnam Campaign 
Medal or not.  In reaching this conclusion, the Board notes that 
the Veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
In addition, his report of separation, Form DD 214, listed his 
inservice specialty as aircraft maintenance specialist, which 
adds some credibility to the Veteran's contentions herein.  Smith 
v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination 
of credibility is a function of the Board).  Moreover, the 
Veteran's service personnel records establish that he was 
stationed in Thailand during his military service.  In addition, 
there is no evidence of record contradicting the Veteran's claim 
of exposure.  While there are some current records available as 
to where herbicides had been used over the years, there is no 
conclusive evidence indicating whether or not herbicides were 
transported to Thailand.  Under these circumstances, the Board 
concludes that the RO's July 2001 rating decision did not involve 
error that would undebatably lead to a different result if such 
error was corrected.

After reviewing the Veteran's claims file, the Board finds that 
the evidence of record does not rise up to the required standard 
for severance of service connection for diabetes mellitus, type 
II, and service connection for diabetes mellitus, type II, is 
restored.  Moreover, as the remaining issues on appeal were 
completely contingent on this severance, the criteria for 
severance of service connection for coronary artery disease and 
discontinuance of entitlement to TDIU and basic eligibility for 
Dependents' Educational Assistance are not met, and these 
benefits must also be restored.


ORDER

Service connection for diabetes mellitus, type II, is restored.

Service connection for coronary artery disease is restored.

Entitlement to TDIU is restored.

Entitlement to basic eligibility to Dependents' Educational 
Assistance is restored.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


